DRIBBEN, Judge,
dissenting:
I
Utilizing the factfinding powers granted by Article 66, Uniform Code of Military Justice, 10 U.S.C. § 866, while bearing in mind that the trial court saw and heard the witnesses, I do not believe that appellant honestly thought that he was recovering his money from the person to whom he had earlier given it. Appellant, in his testimony *600before the trial judge sitting as a special court-martial, was not sure whether the victim from whom he snatched a purse was in fact the person to whom he had earlier given money for a drug purchase. This is not surprising. Appellant jumped from a car at night, approached the victim from the rear, tore her purse away from her and rapidly returned to the waiting vehicle which then sped away.
I do not dispute appellant’s allegation that he gave money to a female to purchase narcotics for him. I do not doubt that she failed to carry out her part of the agreement and left with the money. I do find the evidence warrants the conclusion that appellant, once he realized that his money had indeed gone for naught, decided to make himself whole at the first opportunity. Consequently, the facts of this case lead me also to conclude that appellant’s claim that he took the money involved under a bon a fide belief that it was his was a mere pretext resorted to as a cover for an intent to rob the first available victim he could find.
II
I do not dispute the general principle of law that a person cannot be guilty of robbery in forcibly taking from the person or presence of another if he does so under a bona fide belief that he is the owner of the property or is entitled to the possession thereof. United States v. Rowan, 4 U.S.C.M.A. 430, 16 C.M.R. 4 (1954); United States v. Kachoughian, 7 U.S.C.M.A. 150, 21 C.M.R. 276 (1956); United States v. Petrie, 1 M.J. 332 (C.M.A.1976); People v. Rosen, II Cal.2d 147, 78 P.2d 727 (1938). Even assuming arguendo that appellant did have an honest belief that he was the owner of the money he sought to recover, I have grave reservations in requiring only a bona fide belief as to the identity of the person from whom one seeks to recover his alleged property by force or fear. The observation that “. . . one seeking to recapture his own property should make certain he had chosen the right offender before using a deadly weapon to force compliance” should apply to unarmed as well as armed attempts to recapture by force or fear what one honestly believes to be his own. See Kachoughian, supra, 7 U.S.C.M.A. at 157, 21 C.M.R. at 283.
This principle of law that one needs only an honest belief that he is the owner of or is entitled to possession of property in order to avoid a conviction of robbery is conducive to taking the law into one’s own hands. Surely it is not asking too much to require a reasonable as well as an honest belief that the person who is accosted is indeed the one who wrongfully took the property in the first place. Any lesser standard increases the possibilities of violent resistance and possible injury or death to blameless victims.
Ill
Any defects alleged by appellant to exist in the post-trial review were waived by failure of the trial defense counsel to object thereto. United States v. Myhrberg, 2 M.J. 534 (A.C.M.R.1976); United States v. Barnes, 3 M.J. 406 (C.M.A.1977).
I would affirm the original findings of guilty as well as the sentence.